       Case 2:19-cr-00448-DLR Document 34 Filed 02/11/20 Page 1 of 3



 1
     Tracee Plowell, Assistant Chief (N.Y. Attorney Registration #2994457)
 2   Tracee.Plowell@usdoj.gov
     Michelle Pascucci, Trial Attorney (Mass. Board of Bar Overseers #690889)
 3
     Michelle.Pascucci@usdoj.gov
 4   Fraud Section, Criminal Division
     U.S. Department of Justice
 5   1400 New York Avenue NW
     Washington, DC 20005
 6
     202-616-1668 (Plowell) / 202-307-2208 (Pascucci)
 7
     Attorneys for the United States
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                               FOR THE DISTRICT OF ARIZONA
11
     United States of America                         Case No. CR-19-00448-PHX-DLR-2
12
     vs.                                                 JOINT MOTION TO CONTINUE
13                                                              DEADLINES
14   James B. Panther, Jr.,
     a/k/a “James Suqui”               and   “James
15   Suquilanda,” and
16
             Defendant.
17
18          The undersigned parties, by their respective attorneys, hereby submit this Motion to
19
     Continue Deadlines and accompanying proposed order for the Court’s consideration. The
20
21 parties are in the process of negotiating a disposition in this case which would eliminate
22 the need for a trial. The parties respectfully request that the Court enter the attached order
23
     extending upcoming deadlines by four weeks so that the parties may continue negotiations.
24
     The parties do not seek to reschedule the trial date. If the negotiations fail, the parties will
25
26 proceed to trial as scheduled on June 16, 2020.
27
28
       Case 2:19-cr-00448-DLR Document 34 Filed 02/11/20 Page 2 of 3




 1                 JOINT PROPOSED REVISED SCHEDULING ORDER

 2      1. Government’s production of Jencks material:            March 27, 2020
 3
        2. Defendant’s Production of Rule 26.2 material, if any: April 3, 2020
 4
        3. Proposed jury questionnaires, if any:                  March 30, 2020
 5
 6      4. Proposed voir dire questions:                          March 30, 2020
 7      5. Submission of joint statement of case:                 March 30, 2020
 8
        6. Joint proposed jury instructions:                      March 30, 2020
 9
10      7. Joint proposed verdict form:                           March 30, 2020

11      8. Motions in limine:                                     March 23, 2020
12
        9. Responses to motions in limine:                        March 30, 2020
13
14      10. Hearing on motions in limine:                         TBD

15      11. Disclosure of summary charts:                         April 3, 2020
16
        12. Disclosure of final exhibit and witness lists:        April 3, 2020
17
18   Respectfully submitted,
19
     FOR PLAINTIFF                                     FOR DEFENDANT
20
     UNITED STATES OF AMERICA                          JAMES B. PANTHER, JR.
21
22
23
24   By:   _______/s/____________                      By:   _______/s/____________
           Tracee Plowell, Assistant Chief                   Dennis Burke, Esq.
25         Michelle Pascucci, Trial Attorney                 Mark Kokanovitch, Esq.
26
27
28
                                                 -2-
       Case 2:19-cr-00448-DLR Document 34 Filed 02/11/20 Page 3 of 3




 1                                CERTIFICATE OF SERVICE

 2           I HEREBY CERTIFY that, on February 11, 2020, I electronically filed the foregoing
     document with the Clerk of the Court using CM/ECF, which will send notification to counsel of
 3   record.
 4
 5                                             Respectfully submitted,

 6                                      BY:    /s/ Michelle Pascucci
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -3-
